DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 04/04/22, 06/03/21 and 09/18/20.
Election
2)	Acknowledgment is made of Applicant’s election filed 03/27/20 in response to the restriction and the species election requirement mailed 01/30/20.  Applicants have elected without traverse invention II, drawn to a composition comprising one or more nucleic acids as claimed, and the combination of 18 epitope peptides as claimed in claim 5, the fusion protein species, the C. burnetii source antigens fusion protein species, and the antibiotic further element species. Applicants argue that Xiong et al. BMC Microbiol. 12(35): 1-10, 2012 (Applicants’ IDS) fails to teach or suggest the claimed epitope peptides from the C. burnetii source antigens. 
	Applicants’ argument has been carefully considered, but is not persuasive. In the instant application, the first claimed product of the instant application does not define over the prior art.  For example, in addition to Xiong et al. BMC Microbiol. 12(35): 1-10, 2012 (of record) previously set forth, Xiong et al. PLOS ONE 9(1): e87206, pages 1-8, 2014 (Applicants’ IDS) disclosed an immunizing composition comprising PBS and/or an adjuvant (i.e., a pharmaceutically acceptable carrier) and a pool or plurality of epitope peptides of C. burnetii source antigens Com1, Mip, OmpA-like transmembrane domain protein, GroEL, and OmpH. The pool comprising the plurality of epitope peptides conferred significant protection against C. burnetii infection in mice. See abstract, Table 2, Figures 2, 1 and 4 and their descriptions, paragraph bridging pages 5 and 6, and pages 2, 6 and 7. Clearly, the special technical feature of the first claimed invention is not a unifying feature.  Therefore, the lack of unity is maintained and is hereby made Final.
Status of Claims
3)	Claim 17 has been canceled via the amendment filed 09/18/20.	
	Claims 3, 4, 6-8 and 10-15 have been amended via the amendment 09/18/20.
	Claim 6 has been amended via the amendment filed 04/04/22.
	Claims 14-16 have been canceled via the amendment filed 04/04/22.
	Claims 1-13 are pending. 
	Claims 6, 7 and 11 are withdrawn from consideration as being directed to a non-elected species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03.
	Claims 1-5, 8-10, 12 and 13 are examined on the merits. 
Allowable Subject Matter Indicated
4)	The allowable subject matter and the acceptable claim language were conveyed to Applicants’ representative Ms. Janice Kugler DeYoung. As of the issuance of this Office Action, the Examiner of record has not heard from her with regard to a potential Examiner’s amendment.  See Interview Summary mailed 04/25/22.
Information Disclosure Statement
5)	Acknowledgment is made of Applicants’ information disclosure statement filed 04/04/22.  The information referred to therein has been considered and a signed copy of the same is attached to this Office Action.  
Drawings
6)	Acknowledgment is made of Applicants’ drawings filed 09/18/20. The drawings for Figures 6 and 7 are objected to. See paragraph 8(a) below.
Sequence Listing
7)	Acknowledgment is made of Applicants’ Sequence Listing which has been entered on 09/22/20.  
Priority
8)	The instant AIA  application filed 09/18/20 is the national stage 371 application of PCT/US2019/023878 filed 03/25/2019, which claims priority to the provisional application 62/647,156 filed 03/23/2018.
Objection(s) to Specification
9)	The instant specification is objected to for the following reason(s):
(a)	The Figure 6 and 7 drawings are objected to because they flow into the next pages without proper labelling, for example as “FIG. 6, continued” on pages 10/14 and 11/14 and “FIG. 7, continued” on pages 13/14/ and 14/14. These Figures should be identified as Figures 6A, 6B and 6C, and Figures 7A, 7B and 7C. References to these Figures should be changed accordingly throughout the specification. The recitations ‘Figure 6’ and ‘Figure 7’ at lines 15 and 22 respectively of page 6 should be amended accordingly to reflect these changes.   
(b)	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states: "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered. 
	(c)	The use of trademark recitations has been noted in the instant specification.  For example, see at least ‘Glutamax’ on page 30. All trademark recitations should be CAPITALIZED wherever they appear. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term. See M.P.E.P 608.01(V) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.   
Rejection(s) under 35 U.S.C § 112(a) or (pre-AIA ), First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
  
11)	Claims 1-5, 8-10, 12 and 13 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.   
The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  
Claim 1 is representative of the claimed invention. Claim 1 is drawn to a composition comprising one or more nucleic acids encoding a plurality of epitope peptides from C. burnetii source antigens preferably encoding a polypeptide comprising a plurality of the peptides optionally with linkers therebetween and a pharmaceutically acceptable carrier, wherein the C. burnetii source antigens are selected from the group consisting of rpIL; com1; atpA; groL; mip; atpA; GtrA family protein; protoporphyrinogen oxidase; gcvT; short chain dehydrogenase; repressor protein C2; sucB; OmpA-like transmembrane domain protein; fabF; membrane-spanning protein Q83CA7; yajC; phospholipase D; membrane-associated protein Q83D52; tig; membrane-associated protein Q83DK8; ompH; lemA; fabF; tag; outer membrane protein Q83EL2; methionine- binding protein Q83F42; and icd. The elected species is the nucleic acids encoding the 18 epitope peptides as claimed in claim 5, i.e., p4, p12, p14, p15, p17, p18, p20, p21, p22, p26, p27, p30, p37, p38, p42, p43, p45, and p48. The claimed one or more nucleic acids encoding these 18 epitope peptides encompass a mixture of nucleic acids encoding each of the epitope peptide and a construct encoding 18-epitope concatemers. The claimed nucleic acids and epitope peptides are not identified by a specific structure in the claims. The claimed nucleic acid(s) represents a large genus of species encoding the epitope peptides of unlimited divergent structure and variable length/size, including nucleic acids encoding variant epitope peptide species having amino acid substitutions, additions, insertions and/or deletions therein, truncated species etc. Said peptides as described in the as-filed specification include at least 85% identical variants thereof. The specification intends therapeutic and vaccine (protective) applications for the claimed nucleic acid composition to treat or reduce the risk of Q fever or C. burnetii infections. However, at the time of invention, Applicants were not in possession of the highly variable genus of nucleic acids encoding the highly variable genus of epitope peptides as claimed and the full scope the invention as claimed. 
Sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number of nucleic acids encoding the broadly claimed epitope peptide species of variable structure, defined by structure or amino acid sequences, falling within the scope of the broad variant genus, or recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Possession may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features. 35 U.S.C § 112 requires a written description of the claimed invention that allows a person of skill in the art to recognize that the inventor invented what is claimed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To that end, to satisfy the written description requirement, the inventor "must ... convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991). "One shows that one is in possession' of the invention by describing the invention, with all its claimed limitations." Ariad Pharms. v. Eli Lilly, 598 F.3d 1336, 1350 (Fed. Cir. 2010) (When a genus of a biomolecule is claimed in a patent, adequate written description of representative species of the biomolecules themselves is required in the specification.) Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (internal citation omitted). In University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), the court held that, when a genus of peptides is claimed, the written description must sufficiently define the genus to allow one skilled in the art to "visualize or recognize the identity of the members of the genus," for example, by describing a representative number of species or a description of "structural features commonly possessed by members of the genus that distinguish them from others." University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). An adequate written description must contain enough information about the actual makeup of the claimed products - "a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials," which may be present in "functional" terminology "when the art has established a correlation between structure and function." Ariad, 598 F.3d at 1350. "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005):
The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence. The law must be applied to each invention that enters the patent process, for each patented advance is novel in relation to the state of the science. Since the law is applied to each invention in view of the state of relevant knowledge, its application will vary with differences in the state of knowledge in the field and differences in the predictability of the science.

Capon, 418 F.3d at 1357. The disclosure necessary to fulfil the written description requirement must be considered in the context that the specification relied upon the existing scientific and technical knowledge of the nucleic acids encoding the epitope peptides as recited broadly, which include at least 85% identical variant epitope peptides having therapeutic and vaccine functions to treat or reduce the risk of Q fever or C. burnetii infections. 
Under the written description provision of the 35 U.S.C § 112(a), the structure of a representative number of structure-wise highly variable epitope peptide species from C. burnetii source antigens that are encompassed within the broad scope of the claims are required to be correlated with the intended therapeutic and vaccine functions against Q fever. The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement. For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

The as-filed specification describes the specific structure of the 18 epitope peptides isolated from specific C. burnetii protein antigens claimed in instant claim 5, which peptides are concatenated with or without a linker. See SEQ ID NO: 57. The as-filed specification discloses a ChAd vector construct comprising a nucleic acid encoding the concatenated epitope peptides. However, the scope of the term ‘epitope peptides from C. burnetii source antigens’ and of p4, p12, p14, p15, p17, p18, p20, p21, p22, p26, p27, p30, p37, p38, p42, p43, p45, and p48 encompasses epitope peptides of variable structure not limited to those contained within SEQ ID NO: 57. The isolated epitope peptide species of the specific C. burnetii source antigen species contained within SEQ ID NO: 57 are not representative of the full scope of the very broad genus of epitope peptides and one or more nucleic acids encoding said epitope peptides as claimed. This is important because The Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5,2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106). A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”).  
The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant case, with the structure being unspecified or unidentified in the claims, the epitope peptides genus and the nucleic acid genus encoding said genus encompass numerous variant species of limitless structure with no predictability of retaining the intended functions. Therapeutic and vaccine applications minimally require an ability of the encoded epitope peptides species and their structural variant species to elicit an immune response that is immunospecific to C. burnetii. Such an immunospecificity involves participation by linear and non-linear epitopes or antigenic determinants, conformational and non-conformational epitopes or antigenic determinants, or combinations thereof.  A convincing structure-function correlation must exist between the structure of said epitope peptide species and the C. burnetii immunospecific therapeutic and vaccine functions. This is important because Greenspan et al. (Nature Biotechnology 7: 936-937, 1999) taught that defining epitopes, peptide epitopes with the C. burnetii immunospecific therapeutic and vaccine functions in the instant case, is not as easy as it seems. Greenspan et al. expressly taught that defining an epitope needs the structural characterization of the molecular interface between the antigen and the antibody. See page 937, column 2. According to Greenspan et al., an epitope will not include any residue not contacted by the antibody, although substitution of such a residue might profoundly affect binding.  Thus, the immunospecific epitopes within the instantly claimed epitope peptides genus that possesses said functions cannot be predicted. In an unpredictable art, the precise structure of epitope peptides species and structural variant species thereof, each correlated with the intended therapeutic and vaccine functions is required. The specific description or guidance, not general description or guidance is needed. A mere idea or unsubstantiated function is insufficient for written description. Clearly, Applicants did not have possession of, or did not reduce to practice, the broadly claimed genus or invention as claimed at the time of the invention.     
	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Applicants should note that written description requires more than a mere statement that something is part of the invention and a reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Characterization of a representative number of the species as claimed with their precise structure correlated with the intended functions is required.  As set forth supra, encompassed within the scope of the huge genus a large number structurally divergent species. The as-filed specification does not describe sufficient members of the claimed genus by complete structure along with correlation to the intended functions. One of skill in the art would not reasonably conclude that the instant disclosure provides a representative number of species to describe the entire genus. The as-filed specification does not contain a written description sufficient to show that he or she had possession of the variable genus and the full scope of the claimed invention at the time the application was filed. 
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
12)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

13)	Claims 1-5, 8-10, 12 and 13 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention.  
	(a)	Claims 4 and 5 are vague, ambiguous, incomplete and/or indefinite in the use of the abbreviated limitations: ‘p4, p12, p14, p15, p17 …… p48’, because it is unclear what do these limitations represent or encompass structure-wise and scope-wise. In the absence of a precise structure, one of ordinary skill in the art cannot understand in an unambiguous way the subject matter that is being claimed and the scope of the claims. The claims fail to distinctly claim the subject matter. Note that each claim must be definite and complete in and of itself.
	(b)	Claim 1 is vague, ambiguous, incomplete and/or indefinite in the use of the abbreviated limitations such as rpIL, mip, gcvT, tag, sucB, groL, atpA, atpA and so on. It is unclear what do these limitations represent or encompass structure-wise and scope-wise. In the absence of a precise structure, one of ordinary skill in the art cannot understand in an unambiguous way the subject matter that is being claimed and the scope of the claim. The claim fails to distinctly claim the subject matter. Note that each claim must be definite and complete in and of itself.
	(c)	Analogous rejection and criticism apply to claims 2 and 3 with regard to the limitations such as ripL, gcvT, tag, com1, groL and/or icd and so on.
	(d)	Claim 1 is ambiguous and indefinite because the limitation ‘preferably’ therein renders unclear the intended scope of the claim. It is unclear if ‘preferably’ is specifically limiting on the selection, or whether the limitations that follow the limitation ‘preferably’ are part of the claimed invention. Such a preference should be properly set forth in the specification rather than in the claims. See MPEP § 2173.05(d).
	(e)	Claim 3 is incorrect and/or indefinite in the limitations: ‘comprising epitope peptides are from ….’. For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitations with the limitations --wherein the epitope peptides are from--.
	(f)	The dependent claim 8 is ambiguous and indefinite in the limitations: ‘composition of claim 1, comprising a nucleic acid encoding ….’. Claim 8 depends from claim 1. Is this ‘a nucleic acid’ recited in claim 8 in addition to the one or more nucleic acids recited in part (ii) of claim 1? 
	(g)	The dependent claim 10 is indefinite in the limitations: ‘composition of claim 1, wherein the nucleic acid’ [Emphasis added]. Claim 10 depends from claim 1, which includes the limitation of ‘one or more nucleic acids’.  For proper antecedence, it is suggested that Applicants replace the above-identified limitations with the limitations --composition of claim 1, wherein the one or more nucleic acids--.
(h)	Claim 1 is indefinite and/or redundant in the limitations ‘atpA’ and ‘atpA’. Are these two C. burnetii source antigens of different structure and length/size? 
(i)	Claims 2-5, 8-10, 12 and 13, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.  
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
14)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

15)         Claims 1-3, 12 and 13 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by 
Xiong et al. (J. Infect. Dis. 215: 1580-1589, 15 May 2017 - Applicants’ IDS) (Xiong et al., 2017).
               Xiong et al. (2017) taught a synthetic gene comprising genes encoding a plurality of peptides (i.e., epitope peptides) including the one from the com1, outer membrane protein, groEL and mip C. burnetii source antigens that were chimerized or fused after codon optimization and cloned into a plasmid. A recombinant live, attenuated L. monocytogenes vaccine vector, the genome of which was integrated with the said codon-optimized plasmid and that expressed and delivered the epitope peptides as a single chimeric fusion (concatenated) protein is taught. An immunizing composition comprising said vector and PBS (i.e., a pharmaceutically acceptable carrier) which induced a robust CD8+ T-cell response and conferred measurable protection against C. burnetii infection is taught. A composition comprising the genes- and plasmid-containing vector, PBS (i.e., a pharmaceutically acceptable carrier) and gentamicin antibiotic is taught. See paragraph bridging pages 1583 and 1584; paragraph bridging pages 1584 and 1585; paragraph bridging pages 1581 and 1582; page 1587; Tables 2 and 1; abstract; title, and Figure 4 and its description. 
        Claims 1-3, 12 and 13 are anticipated by Xiong et al. (2017).

Rejection(s) under 35 U.S.C § 103
16)       The following is a quotation of 35 U.S.C § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

            The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or unobviousness.
 
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 36 C.F.R 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C § 103(c) and potential 35 U.S.C § 102(e), (f) or (g) prior art under 35 U.S.C § 102(a). 
17)         Claims 8-10 are rejected under 35 U.S.C § 103 as being unpatentable over 
Xiong et al. (J. Infect. Dis. 215: 1580-1589, 15 May 2017 - Applicants’ IDS) (Xiong et al., 2017) as applied to claim 1 supra and further in view of Heatherington (US 20180133310 A1 filed 09/28/2016).
               The teachings of Xiong et al. (2017) are set forth supra, which are silent on their nucleic acid being in a viral vector such as an adenoviral vector or a vaccinia viral vector.
               However, it was routine and conventional in the art at the time of the invention to use an alternative vector such as a viral vector, for example, an adenoviral vector or a vaccinia viral vector in place of an attenuated bacterial vector such as Listeria monocytogenes to express an art-known nucleotide sequence encoding an art-known immunogenic polypeptide. For instance, see section [0181] of Heatherington.
Given the teachings of Heatherington, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an art-known viral vector such as an adenoviral vector or a vaccinia viral vector in place of the attenuated L. monocytogenes vaccine vector in Xiong’s (2017) composition to produce the instant invention. Substitution of one art-known vector with another, alternative, art-known vector would have been well within the realm of routine experimentation, would have been obvious to one of ordinary skill in the art, and would have brought about predictable results. To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components.  See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) (‘Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness’]. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103’; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor).  The Supreme Court has recently emphasized that "the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.’ KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007). Furthermore, with regard to instant claim 10, providing the art-known nucleic acid of Xiong et al. (2017) in an RNA transcript was an obvious matter of study design choice or standard technique choice.
            Claims 8-10 are prima facie obvious over the prior art of record.
Conclusion
18)	No claims are allowed.
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
 21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


June, 2022